Citation Nr: 0709176	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic complex partial seizure disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to a chronic 
disorder manifested by heart-related chest pain.  

3.  Entitlement to service connection for a chronic low back 
disorder.  

4.  Entitlement to service connection for a chronic bilateral 
leg disorder. 

5.  Entitlement to an increased disability evaluation for the 
veteran's bilateral sensorineural hearing loss disability, 
currently evaluated as 80 percent disabling.  

6.  Entitlement to an increased disability evaluation for the 
veteran's chronic hypertension, currently evaluated as 10 
percent disabling.  

7.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's tinnitus, to include entitlement to 
a separate evaluation for each ear.  

8. Entitlement to a total rating for compensation purposes 
based on individual unemployability.

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from November 1971 
to November 1974 and from July 1980 to July 1983.  The 
veteran had additional duty with the Michigan Army National 
Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to a chronic complex partial 
seizure disorder and chronic hypertension with chest pain and 
denied service connection for both a chronic low back 
disorder and a chronic bilateral leg disorder.  In December 
2002, the veteran submitted a notice of disagreement.  In 
January 2003, the RO determined that new and material 
evidence had been received to reopen the veteran's claims for 
a chronic complex partial seizure disorder and chronic 
hypertension with chest pain; granted service connection for 
chronic hypertension; assigned a 10 percent evaluation for 
that disability; and denied service connection for both a 
chronic complex partial seizure disorder and a chronic 
disorder manifested by heart-related chest pain.  In February 
2003, the RO issued a statement of the case (SOC) to the 
veteran and his accredited representative which addressed the 
issues of service connection for a chronic complex partial 
seizure disorder, a chronic disorder manifested by 
heart-related chest pain, a chronic low back disorder, and a 
chronic bilateral leg disorder.  In February 2003, the 
veteran submitted an Appeal to the Board (VA Form 9) in which 
he requested a hearing before a Veterans Law Judge sitting at 
the RO.  In April 2003, the veteran withdrew his hearing 
request.  

In December 2005, the RO denied increased evaluations for the 
veteran's chronic hypertension, bilateral sensorineural 
hearing loss disability, and tinnitus; a total rating for 
compensation purposes based on individual unemployability; 
and special monthly compensation based on the need for 
regular aid and attendance or at the housebound rate.  In 
January 2006, the veteran submitted a notice of disagreement.  
In January 2006, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
increased evaluations for the veteran's bilateral 
sensorineural hearing loss disability and tinnitus and a 
total rating for compensation purposes based on individual 
unemployability.  In February 2006, the veteran submitted an 
Appeal to the Board (VA Form 9) from the December 2005 rating 
decision in which he requested a hearing before a Veterans 
Law Judge sitting at the RO.  

The RO determined that new and material evidence had been 
received to reopen the veteran's claims of entitlement to 
service connection for both a chronic complex partial seizure 
disorder and a chronic disorder manifested by heart-related 
chest pain.  The Board is required to consider the question 
of whether new and material evidence has been received to 
reopen the veteran's claims without regard to the RO's 
determination in order to establish the Board's jurisdiction 
to address the underlying claim and to adjudicate the claim 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his February 2006 Appeal to the Board (VA Form 9), the 
veteran requested that a hearing before a Veterans Law Judge 
sitting at the RO.  The requested hearing has not been 
scheduled.

In January 2006, the veteran has submitted a timely notice of 
disagreement with the denial of an increased evaluation for 
his chronic hypertension and special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate.  The RO has not issued a SOC to the veteran 
which addresses his notice of disagreement with those issues.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Issue a SOC to the veteran and his 
accredited representative which addresses 
the issues of an increased evaluation for 
the veteran's chronic hypertension and 
special monthly compensation based on the 
need for regular aid and attendance or at 
the housebound rate.  The veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  
2.  Schedule the veteran for the 
requested hearing before a Veterans Law 
Judge sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


